Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it fails to adequately describe the currently claimed invention.  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities: 
On page 5, line 1, change “view of the second” to --- view of a second ---.
On page 7, line 15, change “a laser scan unit” to --- the laser scan unit ---.
On page 9, line 3, change “reservoir” to --- toner reservoir ---.
On page 14, line 13, change “with an end cap” to --- with end cap ---.
On page 14, line 14, change “show a” to --- show ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16-18 of U.S. Patent No. US 10,935,924 B2. Although the claims at issue are not identical, they are not patentably distinct from claims 14 and 16-18 of U.S. Patent No. US 10,935,924 B2 disclose or make obvious the limitations contained in claims 1-4.
Claim 1 includes substantially all the limitations claimed in patent claim 14.  Claim 2 includes substantially all the limitations claimed in patent claim 16.  Claim 3 includes substantially all the limitations claimed in patent claim 17.  Claim 4 includes substantially all the limitations claimed in patent claim 18.  It is noted that the claimed “interface drive coupler” in the current application is essentially the same as the “drive coupler of the replacement unit” claimed in the patent claims.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patents 6,397,029 B1, 6,725,004 B2, 6,768,890 B2, 6,892,042 B2, 7,236,722 B2, 8,064,800 B2, 8,257,185 B2, 9,709,928 B2, and 9,829,855 B2 were cited in the parent application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

/WJR/
July 12, 2021